Upon consideration of the motion of appellee to vacate the supersedeas herein unless a better supersedeas bond, conditioned to pay all costs, damages and expenses the appellee may sustain, if the said cause should be affirmed or dismissed, be given by appellants, and it appearing to the Court that the supersedeas bond heretofore given covers only the court costs, which is an insufficient bond to protect the rights of appellees under said supersedeas, it is thereupon ordered by this Court that the supersedeas heretofore granted herein shall be and the same is hereby vacated, unless the said appellants shall within thirty days from the date of this order, make or cause to be made, and filed in the office of the clerk of the court below, an approved supersedeas bond, in the penal sum heretofore fixed for a supersedeas bond by the circuit judge, conditioned to pay all costs, damages and expenses the appellee may sustain, if the said cause shall be affirmed or dismissed, all of which shall be certified to the court below by the clerk of this Court sending to the Clerk of the Circuit Court of Brevard County a certified copy of this order.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.